—Order unanimously affirmed without costs. Memorandum: Family Court should have conducted a reconstruction hearing as requested by respondent to determine whether there was a portion of the record that should have been recorded and transcribed. Nevertheless, respondent suffered no prejudice thereby because the record as submitted is sufficient for this Court to determine that the petition was properly dismissed (see, Matter of Stephen B., 195 AD2d 1065 [decided herewith]; see also, CPLR 2001, 2002). (Appeal from Order of Erie County Family Court, Townsend, J.—Settle Record.) Present—Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.